Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-9, 11 and 12 are currently under examination, wherein no claim has been amended in applicant’s reply filed on September 22nd, 2021.  Applicant’s election of Invention I, Claims 1-9, 11 and 12, without traverse in the reply is acknowledged.  The non-elected Invention II, Claim 10, has been withdrawn from consideration by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 4, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP (2013-256584 A).
oC or higher; and a flux comprising a thermosetting resin binder including an epoxy resin and a benzoxazine resin, a curing agent including a phenolic resin having by mass for instance up to about 100% of a phenolic hydroxyl group and up to about 100% of an allyl group respectively within the molecule, and an activating agent comprising an organic acid including adipic acid having a melting point of 153.2oC (abstract, paragraphs [0005], [0030], [0032], [0036]-[0038], [0041], [0043], [0061], [0062] and [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP (‘584 A).
	The teaching of JP (‘584 A) regarding claims 1, 4, 6-9, 11 and 12 have been discussed above.
	With respect to claims 2 and 3, JP (‘584 A) further discloses that the ratio of the equivalent of the curing agent to the equivalent of the epoxy resin is in the range of 0.8-1.2 (paragraph [0043]). For a thermosetting resin binder comprising 90% of an epoxy .	
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP (‘584 A) in view of JP (2002-047391 A).
With respect to claim 5, JP (‘584 A) does not specify the benzoxazine as claimed. JP (391 A) disclosed a thermosetting resin composition containing a thermosetting resin having a dihydrobenzoxazine ring (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a benzoxazine having dihydrobenzoxazine rings in the molecule in the thermosetting resin binder of JP (‘584 A) in order to reduce the viscosity of the composition as disclosed by JP (391 A).
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP (‘584 A) in view of Burris (US 4,389,501).
With respect to claim 8, JP (‘584 A) discloses that a variety types of epoxy resin can be used (paragraphs [0036]-[0038]) without specify the diluent as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a portion of the epoxy resin of JP (‘584 A) with the claimed diluent in the thermosetting resin binder of JP (‘584 A) with 
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/28/2021